DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on November 10, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2014/0255106), hereinafter referred to as Henderson ‘106.
Regarding claim 1, Henderson ‘106 discloses a tensionless concrete pier foundation for supporting a tower (e.g. 10, Fig. 1, paragraph 0047), the tensionless concrete pier foundation comprising: a concrete pier in an excavation (e.g. 12 and 68-72, Fig. 1, paragraph 0044), said concrete pier including an outer pier CMP (e.g. 68) and an inner pier CMP (e.g. 70) having a smaller diameter than the outer pier CMP to define an annular space between the inner pier CMP and the outer pier CMP (e.g. 72, Fig. 1); a plurality of sleeved tower anchor bolts each having a lower end and an upper end (e.g. 18, Fig. 1, paragraph 0049), the plurality of sleeved tower anchor bolts embedded in said annular space and .
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al (US 5,826,387), hereinafter referred to as Henderson ‘387.
Regarding claim 1, Henderson ‘387 discloses a tensionless concrete pier foundation for supporting a tower (e.g. 10, Fig. 2, col. 9, lines 10-14 and 42-51, or in the alternative 110, Fig. 15, col. 11, lines 33-39), the tensionless concrete pier foundation comprising: a concrete pier in an excavation (e.g. 68 in 16, Fig. 2, or in the alternative 111 and 112 in 114, Fig. 15), said concrete pier including an outer pier CMP (e.g. 14, or in the alternative 116) and an inner pier CMP (e.g. 12, or in the alternative 115) having a smaller diameter than the outer pier CMP to define an annular space between the inner pier CMP and the outer pier CMP (e.g. Fig. 2, col. 7, lines 36-38, or in the alternative 112, Fig. 15, col. 10, lines 37-39); a plurality of sleeved tower anchor bolts each having a lower end and an upper end (e.g. 20 and 21, Fig. 2, col. 7, lines 60-64, or in the alternative 127 and 129, Fig. 15, col. 11, lines 15-20), the plurality of sleeved tower anchor bolts embedded in said annular space and each sleeved tower anchor bolt of 
Regarding claim 18, Henderson ‘387 does not explicitly disclose that said tensionless concrete pier foundation is a retrofitted foundation, whereby said concrete pier having said inner pier CMP and said outer pier CMP defining said annular space is an existing foundation that is retrofitted with said reinforcement structure that at least partly encircles the upper end of the outer pier CMP, however this is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson ‘387 (US 5,826,387) in view of Henderson (US 2013/0255169), hereinafter referred to as Henderson ‘169.
Regarding claim 1, Henderson ‘387 discloses a tensionless concrete pier foundation for supporting a tower (e.g. 10, Fig. 2, col. 9, lines 10-14 and 42-51, or in the alternative 110, Fig. 15, col. 11, lines 33-39), the tensionless concrete pier foundation comprising: a concrete pier in an excavation (e.g. 68 in 16, Fig. 2, or in the alternative 111 and 112 in 114, Fig. 15), said concrete pier including an outer pier CMP (e.g. 14, or in the alternative 116) and an inner pier CMP (e.g. 12, or in the alternative 115) having a smaller diameter than the outer pier CMP to define an annular space between the inner pier CMP and the outer pier CMP (e.g. Fig. 2, col. 7, lines 36-38, or in the alternative 112, Fig. 15, col. 10, lines 37-39); and a plurality of sleeved tower anchor bolts each having a lower end and an upper end (e.g. 20 and 21, Fig. 2, col. 7, lines 60-64, or in the alternative 127 and 129, Fig. 15, col. 11, lines 15-20), the plurality of sleeved tower anchor bolts embedded in said annular space and each sleeved tower anchor bolt of said plurality of sleeved tower anchor bolts secured at the respective lower end thereof to an embedment ring adjacent a bottom of the concrete pier (e.g. 22, Fig. 2, or in the alternative 125, Fig. 15, wherein the bottom of 112 is a bottom of a portion of the concrete pier), the sleeved tower anchor bolts 
Regarding claim 2, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the reinforcement structure includes a structural post-tensioned collar having an outer perimeter defined by an outer collar CMP that surrounds the upper end of the outer pier CMP to create an annular space that is filled with concrete (e.g. Henderson ‘169, 20, Fig. 2A, paragraph 0084).
  Regarding claim 3, the combination of Henderson ‘387 and Henderson ‘169 does not explicitly disclose that the concrete is 6000 psi concrete.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use 6000 psi concrete for the concrete of Henderson because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that 6000 psi concrete provides an advantage, is used for a 
Regarding claim 4, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the structural post-tensioned collar includes a plurality of sleeved radially-extending horizontal bolts that connect the structural post-tensioned collar to the concrete pier (e.g. Henderson ‘169, 34, Fig. 2A, paragraph 0084), said sleeved radially-extending horizontal bolts being post tensioned to provide tension steel for minimizing bending of the structural post-tensioned collar and enable said collar to share an overturning (upset) load otherwise borne by the concrete pier alone (e.g. Henderson ‘169, paragraphs 0084 and 0128).  Henderson ‘169 further teaches using CMPs to provide shear resistance (e.g. Henderson ‘169, paragraph 0084).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add an inner collar CMP providing shear resistance as taught by Henderson ‘169 placed between the outer collar CMP and the outer pier CMP of Henderson ‘387 for the expected benefit of providing hoop and vertical steel reinforcement as well as bolt support (e.g. Henderson ‘169, paragraph 0084).
Regarding claim 5, Henderson ‘169 further teaches that the structural post-tensioned collar also supports a plurality of soil and rock anchor additions that extend through said collar and into an underlying soil and/or rock substrate to increase capacity and lateral stiffness of the tensionless concrete foundation (e.g. Henderson ‘169, 47, Fig. 2A, paragraph 0124).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add a plurality of soil and rock anchor additions as taught by Henderson ‘169 to the foundation of Henderson ‘387 for the expected benefit of resisting the greatest overturning and uplift forces (e.g. Henderson ‘169, paragraph 0124) and limiting the maximum settlement of the foundation (e.g. Henderson ‘169, paragraph 0127).
Regarding claim 6, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the inner pier CMP is filled with concrete to fill a region extending from a top of the inner pier CMP to a depth of the structural post-tensioned collar to form a deep concrete floor addition that provides structural bending resistance and prevents distortion of the top of the tensionless concrete pier foundation while also providing a floor for the concrete pier (e.g. Henderson ‘169, Fig. 2A).
Regarding claim 18, the combination of Henderson ‘387 and Henderson ‘169 further discloses that said tensionless concrete pier foundation is a retrofitted foundation, whereby said concrete pier having said inner pier CMP and said outer pier CMP defining said annular space is an existing foundation that is retrofitted with said reinforcement structure that at least partly encircles the upper end of the outer pier CMP (e.g. as explained above regarding claim 1).
Regarding claim 19, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the reinforcement structure includes a structural post-tensioned collar having an outer perimeter defined by an outer collar CMP that surrounds the upper end of the outer pier CMP to create an annular space that is filled with concrete (e.g. Henderson ‘169, 20, Fig. 2A, paragraph 0084).
Regarding claim 20, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the structural post-tensioned collar includes a plurality of sleeved radially-extending horizontal bolts that connect the structural post-tensioned collar to the concrete pier (e.g. Henderson ‘169, 34, Fig. 2A, paragraph 0084), said sleeved radially-extending horizontal bolts being post tensioned to provide tension steel for minimizing bending of the structural post-tensioned collar and enable said structural post-tensioned collar to share an overturning (upset) load otherwise borne by the concrete pier alone (e.g. Henderson ‘169, paragraphs 0084 and 0128).  Henderson ‘169 further teaches using CMPs to provide shear resistance (e.g. Henderson ‘169, paragraph 0084).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add an inner collar CMP providing shear resistance as taught by Henderson ‘169 placed between the outer 
Regarding claim 21, Henderson ‘169 further teaches that the structural post-tensioned collar also supports a plurality of soil and rock anchor additions that extend through the annular space of said structural post-tensioned collar and into an underlying soil and/or rock substrate to increase capacity and lateral stiffness of the tensionless concrete pier foundation (e.g. Henderson ‘169, 47, Fig. 2A, paragraph 0124).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add a plurality of soil and rock anchor additions as taught by Henderson ‘169 to the foundation of Henderson ‘387 for the expected benefit of resisting the greatest overturning and uplift forces (e.g. Henderson ‘169, paragraph 0124) and limiting the maximum settlement of the foundation (e.g. Henderson ‘169, paragraph 0127).
Regarding claim 22, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the annular space of the structural post-tensioned collar has a depth of about 5 feet (e.g. Henderson ‘169, paragraph 0069).
Regarding claim 23, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the region is about 5 feet deep (e.g. Henderson ‘169, paragraph 0069).
Regarding claim 24, the combination of Henderson ‘387 and Henderson ‘169 further discloses that the annular space of the structural post- tensioned collar has a depth of about 5 feet (e.g. Henderson ‘169, paragraph 0069).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678